AP-77,047
                                                                                        COURT OF CRIMINAL APPEALS
                                                                                                        AUSTIN, TEXAS
                SUSAN HAWK                                                            Transmitted 11/2/2015 12:25:22 PM
                                                                                        Accepted 11/2/2015 12:45:02 PM
                CRIMINAL DISTRICT ATTORNEY                                                               ABEL ACOSTA
                DALLAS COUNTY, TEXAS                                                                             CLERK


November 2, 2015

Mr. John Brown, Chief Deputy Clerk
Court of Criminal Appeals
                                                                                  November 2, 2015
P.O. Box 12308
Capitol Station
Austin, Texas 78711

        Re:     Appellate Cause No. AP-77,047;
                Trial Court Cause No. F86-85539;
                Kenneth Wayne Thomas v. The State of Texas
                *** DEATH PENALTY CASE ***

Dear Mr. Brown:

       On July 23, 2014, Kenneth Wayne Thomas was sentenced to death for the capital
murder of Mildred Finch. An appeal of his conviction is currently pending before the
Court.

         On December 23, 2014, the Dallas County District Clerk’s Office filed a Clerk’s
Record regarding the Thomas case. This record is incomplete. On October 16, 2015, the
undersigned delivered a letter to the District Clerk’s Office requesting that a
supplemental clerk’s record be prepared containing a copy of the punishment jury charge
and certain identified motions. On October 21, 2015, the District Clerk’s Office prepared
a supplemental clerk’s record and transmitted that record to the Court. This supplemental
record is incomplete. Although it contains the motions identified in my October 16th
letter, it does not contain the punishment charge.

       The punishment charge has now been located. Today, the undersigned reviewed
the District Clerk’s Office online database to determine whether a second supplemental
record (one containing the punishment charge) had been transmitted to the Court. As a
result of technical difficulties, I was unable to do so. I contacted the District Clerk’s
Office via email and inquired whether the punishment charge had been transmitted to the
Court. I was informed that it had not been transmitted because it was in the original
clerk’s record. I requested confirmation of this fact because I could not locate the
punishment charge in the original clerk’s record. The Clerk’s Office reviewed their
records and determined that the punishment charge was not, in fact, included in the
original clerk’s record and informed me that their office would be transmitting a
supplemental record containing this document.


Frank Crowley Courts Building, 133 North Riverfront Boulevard, LB-19 Dallas, Texas 75207-4399 (214) 653-3600
       Should you have any questions or concerns please feel free to contact me via
telephone or email.


                                                                  Sincerely,




                                                                  Christine Womble
                                                                  Assistant District Attorney
                                                                  State Bar No. 24035991
                                                                  Frank Crowley Courts Building
                                                                  133 N. Riverfront Blvd., LB-19
                                                                  Dallas, Texas 75207-4399
                                                                  (214) 653-3625
                                                                  (214) 653-3643 fax
                                                                  CWomble@dallascounty.org



cc:

John Tatum (via email)
Michael Mowla (via email)




Frank Crowley Courts Building, 133 North Riverfront Boulevard, LB-19 Dallas, Texas 75207-4399 (214) 653-3600

                                                 2